DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lawrence (US 2016/0162944 A1).
Claim 10:    
Lawrence teaches receive at least one communication from a donor system, the communication including an identifier of an agency system (name of the charity or name and logo) (see fig. 5m, 8a, 8b, [0045]-[0048]; 
associate the identifier with a user account (donor) (see [0040], [0041]; 
provide at least one activity to the donor system, activity being a defined interaction (see [0022]-[0026]); 
allocate at least one point to the user account upon completion of the activity (advertiser determining the value of a donation based on the actions of a user; points and statistical module 
determine funds to be distributed to the agency system based on points allocated the user account (after the receiving a correct answers or responses from the user the system then makes a donation, … alternatively after the confirmation that the user has passed the quiz, the system may assign a donation value (points earned or allocated to the user) to the user based on the passing of the quiz and adds the donation value to a donation total that has been previously amassed by the user (see [0034]-[0035], [0048], [0049]); transmit funds to the agency system (see [0036]).
Claim 11:
Lawrence teaches providing a second activity to the donor system, wherein completion of the second activity increases the allocation of points of the first activity (see [0026], [0035]).
Claim 12:
Lawrence teaches obtaining the at least one activity from a third party video sharing system (see [0017]).
Claims 13, 14:
    Lawrence obtaining the at least one activity from an activity system; further comprising obtaining funds from the at least one activity system for transmission to the agency system (see [0023], [0036]).
Claim 15:
Lawrence teaches generating a billing report including amount of funds transfer and transmitting the billing report to an activity system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 2016/0162944 A1) and further in view of Varghese (US 2004/0133468 A1).
Claim 1:
Lawrence teaches receive a video from a third party system, the video having an advertisement with one or more actions (see [0029]-[0034]); store at least one question related to the one or more actions of the advertisement and at least one correct answer to the question and at least one incorrect answer to the question; 
Sending a communication including the question and the video link, and displaying the question and the video link; subsequently sending and displaying the question and one correct answer and at least one incorrect answer on the donor system; receiving an answer to the question; ([0034]-[0036], [0048]). Lawrence teaches when the user (donor) taps on the donate button, advertising content (video) will be played and after viewing the video, the user is requested to answer a short quiz such as a multiple-choice questions (question, correct and incorrect answer), the user then provides the answer. If a correct answer is provided the donation is made to the selected charity. 
Lawrence teaches sending a first communication including a video link and a question and causing the user device to display the question (once the user select a charity to receive donation, the user may click on Donate button, the user is presented with an advertising content retrieved from a media server and after the user views the video the user is required to answer a short quiz)(see [0048]). Lawrence also teaches the video and the question and possible answers being displayed on the same page and an indication that the video could be played while the questions are displayed (see fig. 8b).
Lawrence failed to teach causing to display a question and then to initially display the video such that the question is displayed prior to enabling the donor to view the video, and to not display the at least one correct answer to the question or the at least one incorrect answer to the question on the output device. Varghese discloses different options of sending a question and answer or just sending a question prior to viewing an ad (see [0044]-[0047]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the options presented in Lawrence in order for a viewer to engage with the advertisement and pay attention so to answer the question provided. 
Claims 3-5:
    	Lawrence teaches transmitting a billing report to an agency system; teaches determining an amount of funds to be distributed to an agency system based on points with the user account and transmitting the funds to the agency system; wherein the agency system is a non-profit organization (see [0029], [0035]-[0037]).
Claim 6:    
Lawrence teaches receiving an identifier from the donor system, the identifier associated with the non-profit organization (see [0032]-[0035].
Claim 9:

Claims 18, 20:
Lawrence teaches at least one response from the donor system (see[0025], [0034], [0035]; and at least one database storing at least one question and at least one answer related to a video presented to the donor system (see [0033]-[0035], [0048]; and wherein the fundraising software platform executed by the processor determines an allocation of points based on the response in comparison to the at least one answer and distributes funds to the agency system based on the allocation of points (see [0034], [0037], [0044], [0052], [0055]). Lawrence teaches sending a first communication including a video link and a question and causing the user device to display the question (once the user select a charity to receive donation, the user may click on Donate button, the user is presented with an advertising content retrieved from a media server and after the user views the video the user is required to answer a short quiz)(see [0048]). Lawrence also teaches the video and the question and possible answers being displayed on the same page and an indication that the video could be played while the questions are displayed (see fig. 8b).
Lawrence failed to teach sending the first communication including at least the question and the video link and causing the processor of the donor system to display the question on the output device and to not display the at least one correct answer to the question or the at least one incorrect answer to the question on the output device. Varghese discloses different options of sending a question and answer or just sending a question prior to viewing an ad (see [0044]-[0047]. It would have been obvious to one of ordinary skill in the art before the effective . 

Claims 7, 8, are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Varghese and further in view of Florian (US 2016/0210705 A1).
Claims 7, 8:
    Lawrence does not teach wherein the identifier is an alphanumeric code; wherein the identifier is provided on a charity token. Florian teaches alphanumeric code such as token as identifier of the organization (see [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include Florian’s alphanumeric code in Lawrence’s donation system in order to identify and verify the beneficiary organization. 

Claims 16, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence further in view of Florian (US 2016/0210705 A1).
Claim 16 and 17:
Lawrence does not teach wherein the identifier is a QR code obtained from the donor system; wherein the QR identifier is on a charity token. Florian teaches a code such as token as identifier of the organization (see [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include Florian’s alphanumeric code in Lawrence’s donation system in order to identify and verify the beneficiary organization. 

Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered and addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





YR